       2:17-cr-20037-JES-JEH # 174       Page 1 of 7                                        E-FILED
                                                            Friday, 07 December, 2018 05:14:45 PM
                                                                       Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,               )
                                        )
       Plaintiff,                       )
                                        )
vs.                                     )       Crim. No. 17-20037
                                        )
BRENDT A. CHRISTENSEN,                  )
                                        )
       Defendant.                       )       Hearing Requested

                     REPLY TO GOVERNMENT’S RESPONSE TO
                     MOTION TO SUPPRESS STATEMENTS (R. 97)

       Now comes the Defendant, BRENDT A. CHRISTENSEN, and for his reply to the

Government’s Response to the Defendant’s Motion to Suppress Statements (R. 145),

states as follows:

       In its response, the Government acknowledges that on June 15, 2017, at

approximately 1:26 a.m., at the FBI Resident Agency Office in Champaign, Illinois, Mr.

Christensen specifically and unequivocally invoked his right to counsel under Miranda

by advising FBI Agent Manganaro and Detective Stiverson, “I really don’t want to talk

no more without a lawyer,” after which both agents ceased all questioning, and Mr.

Christensen was transported to the Ford County Jail where he was held in custody for

approximately 24 hours before being released.

       Under a solid line of Supreme Court precedent, by expressing his desire to deal

with the police only through counsel, Mr. Christensen was no longer subject to further


                                            1
       2:17-cr-20037-JES-JEH # 174          Page 2 of 7



interrogation by the authorities until counsel was made available to him, unless he

himself initiated further communication, exchanges, or conversations with the police.

Edwards v. Arizona, 451 U.S. 477, 484-85, 101 S.Ct. 1880, 1884-85, 68 L.Ed.2d 378 (1981);

Arizona v. Roberson, 486 U.S. 675, 682, 108 S.Ct. 2093, 2098, 100 L.Ed.2d 704 (1988);

McNeil v. Wisconsin, 501 U.S. 171, 176-77, 111 S.Ct. 2204, 2207-09, 115 L.Ed.2d 158 (1991);

Minnick v. Mississippi, 498 U.S. 146, 111 S.Ct. 486, 490, 112 L.Ed.2d 489 (1990); United

States v. McKinley, 84 F.3d 904, 908 (7th Cir. 1996). (“If a suspect invokes his right to

counsel as to one offense, he may not be reapproached and interrogated about that or a

separate offense unless counsel is present”).

       And once Mr. Christensen was released from custody, police were required to

honor his previously-asserted right to counsel for a period of 14 days before they could

re-initiate any interrogation of him. Maryland v. Shatzer, 559 U.S. 98, 110-11, 130 S.Ct.

1213 (2010). These 14 days “provide[ ] ... time for the suspect to get reacclimated to his

normal life, to consult with friends and counsel, and to shake off any residual coercive

effects of his prior custody.” Id.

       As the evidence to be adduced at the hearing on this motion will establish,

however, rather than honoring Mr. Christensen’s decision to deal with them only

through counsel, and ceasing all attempts to initiate questioning of him for at least 14

days, the FBI immediately doubled-downed on its efforts to get Mr. Christensen to talk

and incriminate himself through his wife and his close female associate (hereinafter



                                              2
       2:17-cr-20037-JES-JEH # 174       Page 3 of 7



referred to as “TLB”), and to elicit incriminating information from him by various other

means, which included:

      (1) Between June 16-17, 2017, FBI Special Agent Katherine Tenaglia initiated a

series of phone conversations and text messages with Mr. Christensen’s wife for the

purpose of obtaining incriminating information from Mr. Christensen through his

wife’s questioning of him. Special Agent Tenaglia also solicited Mr. Christensen’s wife

to encourage and insist that Mr. Christensen contact the FBI and agree to speak with

them to clear things up, notwithstanding the fact that Special Agent Tenaglia knew that

Mr. Christensen had specifically invoked his right to counsel and had refused to speak

to the FBI on June 15, 2017; and

      (2) On June 16, 2017, FBI Special Agents Andrew Huckstadt and Brian

Schenkelberg met with “TLB” at the FBI Champaign Resident Agency, and as result of

that meeting, “TLB” agreed to serve as a documented “confidential human source” for

the FBI and executed a Form FD-472 wherein she agreed to wear or utilize a body

recorder, microphone, transmitter, or other recording device “for the purpose of

monitoring, viewing, listening to, and/or recording any activity I may have with Brendt

A. Christensen....which I may have on or about 6/16/2017 and continuing thereafter

until such time as either I revoke my permission or the FBI terminates the

investigation.”

      As a result of both means of investigation employed by the FBI in the hours

immediately following Mr. Christensen’s specific invocation of his right to counsel, the

                                            3
       2:17-cr-20037-JES-JEH # 174         Page 4 of 7



Government alleges that he initiated a conversation with FBI agents at the Champaign

Residency Office on June 17, 2017, and exchanged text messages and engaged in

conversations with “TLB,” its “Confidential Human Source” on June 17, 2017, June 23,

2017, and June 29, 2017, and made various statements which the Government seeks to

use as evidence against him.

       As the Seventh Circuit has recognized, however, “police may not avoid Miranda

by delegating the questioning to the victims of the crime or their relatives.” Wilson v.

O’Leary, 895 F.2d 378, 380 (7th Cir. 1990). Nor should the FBI, or any police agency, be

allowed to circumvent the Supreme Court’s Edwards/Shatzer rule by recruiting and

enlisting private citizens to initiate questioning of a suspect whom they know

previously invoked his right to counsel under Miranda and thereby declared himself

“off limits” to police questioning for fourteen days without counsel being present. Such

tactics clearly run afoul of the Edwards/Shatzer rule and eviscerate one’s Fifth

Amendment’s protections against compulsory self-incrimination.

       Moreover, even here, where the Government contends that Mr. Christensen

initiated his contact with the FBI on June 17, 2017, and with “TLB” on June 17, 2017 and

thereafter, the burden “remains upon the prosecution to show that subsequent events

indicated a waiver of the Fifth Amendment right to have counsel present during the

interrogation.” United States v. Huerta, 239 F.3d 865, 873 (7th Cir. 2001); citing Oregon v.

Bradshaw, 462 U.S. 1039, 1044 (1983). And to establish a valid waiver, the government

must show that the waiver was knowing, intelligent, and voluntary under the “high

                                              4
       2:17-cr-20037-JES-JEH # 174          Page 5 of 7



standar[d] of proof for the waiver of constitutional rights [set forth in] Johnson v. Zerbst,

304 U.S. 458 (1938).” Miranda, 384 U.S. at 444. But it is also important to note in reference

to this case that “an Edwards initiation occurs when, without influence by the

authorities, the suspect shows a willingness and a desire to talk generally about his case

through a third person…what is important is the impetus for discussion comes from

the suspect himself.” Van Hook v. Anderson, 488 F.3d 411, 418 (6th Cir. 2007) (emphasis

added); see also United States v. Whaley, 13 F.3d 963, 966-67 (6th Cir. 1994). And in this

case, that impetus came from Mr. Christensen’s wife, and his female associate, “TLB,” at

the strong urging and behest of the FBI.

       The Government’s reliance on Illinois v. Perkins, 496 U.S. 292 (1990), is misplaced,

because that case was decided before Maryland v. Shatzer, 559 U.S. 98 (2010), and

involved a state prisoner in general population who confided in and confessed to a

murder to an undercover agent posing as a fellow prisoner without ever being advised

of or invoking his right to counsel. Here, Mr. Christensen was clearly in police custody

at the time he specifically invoked his right to counsel under Miranda, and pursuant to

the Edwards/Shatzer rule, the FBI was barred from initiating any questioning of him for

14 days thereafter.

       For the same reasons, the Government’s reliance on two other pre-Shatzer cases is

also misplaced. See United States v. Taylor, 660 F.Supp.2d 1230, 1235 (D.N.M. 2009);

United States v. Stubbs, 944 F.2d 828 (11th Cir. 1991).



                                              5
       2:17-cr-20037-JES-JEH # 174         Page 6 of 7



       In this case, notwithstanding his specific invocation of his Miranda rights, Mr.

Christensen was subject to police-initiated interrogation in the absence of counsel on

June 14-15, 2017, and June 17, 2017, and police-initiated, surreptitious interrogation in

the absence of counsel by the FBI confidential human source “TLB” on June 17, 23, 29,

2017, within the 14 day window of his release from Miranda custody from the Ford

County Jail on June 16, 2017. Under Edwards/Shatzer, supra, all of the statements which

Mr. Christensen is alleged to have made on those four occasions should be suppressed

as having been obtained by government agents in violation of Mr. Christensen’s rights

secured under the Fifth Amendments to the United States Constitution.

                            Respectfully submitted,

                            BRENDT A. CHRISTENSEN, Defendant

By:    /s/Elisabeth R. Pollock                   /s/ George Taseff
       Assistant Federal Public Defender         Assistant Federal Public Defender
       300 West Main Street                      401 Main Street, Suite 1500
       Urbana, IL 61801                          Peoria, IL 61602
       Phone: 217-373-0666                       Phone: 309-671-7891
       FAX: 217-373-0667                         Fax: 309-671-7898
       Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org


       /s/ Robert Tucker                         /s/ Julie Brain
       Robert L. Tucker, Esq.                    Julie Brain, Esq.
       7114 Washington Ave                       916 South 2nd Street
       St. Louis, MO 63130                       Philadelphia, PA 19147
       Phone: 703-527-1622                       Phone: 267-639-0417
       Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                                             6
       2:17-cr-20037-JES-JEH # 174        Page 7 of 7



                              CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the filing: Mr. Eugene Miller and Mr. Bryan Freres, Assistant United States

Attorneys, 201 South Vine Street, Urbana, IL 61801, and Mr. James B. Nelson, Trial

Attorney, Capital Case Section, 1351 F Street NW, Room 625, Washington, D.C. 20004.

A copy was also mailed to Mr. Christensen.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                             7
